     Case 3:19-mj-23486-RNB-BAS Document 18 Filed 10/05/20 PageID.129 Page 1 of 11



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                        Case No. 19-mj-10324-RBM-BAS-1
12                                  Plaintiff,
                                                       ORDER DENYING APPEAL FROM
13          v.                                         MAGISTRATE JUDGE DECISION
                                                       AND AFFIRMING CONVICTION
14    GILDARDO MARTINEZ-CARRILLO,
                                                       AND SENTENCE (ECF No. 9)
15                                Defendant.
16
17    UNITED STATES OF AMERICA,                        Case No. 19-mj-10669-RBM-BAS-1
18                                  Plaintiff,
                                                       ORDER DENYING APPEAL FROM
19          v.                                         MAGISTRATE JUDGE DECISION
                                                       AND AFFIRMING CONVICTION
20    DUC VAN PHAN,
                                                       AND SENTENCE (ECF No. 9)
21                                Defendant.
22
23    UNITED STATES OF AMERICA,                        Case No. 19-mj-10693-LL-BAS-1
24                                  Plaintiff,
                                                       ORDER DENYING APPEAL FROM
25          v.                                         MAGISTRATE JUDGE DECISION
                                                       AND AFFIRMING CONVICTION
26    ARIEL LEON-TREJO,
                                                       AND SENTENCE (ECF No. 9)
27                                Defendant.
28

                                                 -1-
     Case 3:19-mj-23486-RNB-BAS Document 18 Filed 10/05/20 PageID.130 Page 2 of 11



 1    UNITED STATES OF AMERICA,                        Case No. 19-mj-10973-RBM-BAS-1
 2                                  Plaintiff,
                                                       ORDER DENYING APPEAL FROM
 3          v.                                         MAGISTRATE JUDGE DECISION
                                                       AND AFFIRMING CONVICTION
 4    MARIA TRINIDAD MEZA-AVILA,
                                                       AND SENTENCE (ECF No. 14)
 5                                Defendant.
 6
 7    UNITED STATES OF AMERICA,                        Case No. 19-mj-11075-RBM-BAS-1
 8                                  Plaintiff,
                                                       ORDER DENYING APPEAL FROM
 9          v.                                         MAGISTRATE JUDGE DECISION
                                                       AND AFFIRMING CONVICTION
10    JOEL GOMEZ-LADINO,
                                                       AND SENTENCE (ECF No. 10)
11                                Defendant.
12
13    UNITED STATES OF AMERICA,                        Case No. 19-mj-11269-RBM-BAS-1
14                                  Plaintiff,
                                                       ORDER DENYING APPEAL FROM
15          v.                                         MAGISTRATE JUDGE DECISION
                                                       AND AFFIRMING CONVICTION
16    ALBERTO JUAREZ-ALDAMA,
                                                       AND SENTENCE (ECF No. 9)
17                                Defendant.
18
19    UNITED STATES OF AMERICA,                        Case No. 19-mj-22826-FAG-BAS-1
20                                  Plaintiff,
                                                       ORDER DENYING APPEAL FROM
21          v.                                         MAGISTRATE JUDGE DECISION
                                                       AND AFFIRMING CONVICTION
22    ANTONIO ORTEGA-TEOTLALE,
                                                       AND SENTENCE (ECF No. 11)
23                                Defendant.
24
25
26
27
28

                                                 -2-
     Case 3:19-mj-23486-RNB-BAS Document 18 Filed 10/05/20 PageID.131 Page 3 of 11



 1    UNITED STATES OF AMERICA,                        Case No. 19-mj-23319-MJS-BAS-1
 2                                  Plaintiff,
                                                       ORDER DENYING APPEAL FROM
 3          v.                                         MAGISTRATE JUDGE DECISION
                                                       AND AFFIRMING CONVICTION
 4    CARLOS HERNANDEZ-SANTIAGO,
                                                       AND SENTENCE (ECF No. 10)
 5                                Defendant.
 6
 7    UNITED STATES OF AMERICA,                        Case No. 19-mj-23430-RAM-BAS-1
 8                                  Plaintiff,
                                                       ORDER DENYING APPEAL FROM
 9          v.                                         MAGISTRATE JUDGE DECISION
                                                       AND AFFIRMING CONVICTION
10    RAFAEL RAMIREZ-ALVAREZ,
                                                       AND SENTENCE (ECF No. 9)
11                                Defendant.
12
13    UNITED STATES OF AMERICA,                        Case No. 19-mj-23486-RNB-BAS-1
14                                  Plaintiff,
                                                       ORDER DENYING APPEAL FROM
15          v.                                         MAGISTRATE JUDGE DECISION
                                                       AND AFFIRMING CONVICTION
16    CARLOS ALFREDO BETETA-LOPEZ,
                                                       AND SENTENCE (ECF No. 9)
17                                Defendant.
18
19    UNITED STATES OF AMERICA,                        Case No. 19-mj-23598-RNB-BAS-1
20                                  Plaintiff,
                                                       ORDER DENYING APPEAL FROM
21          v.                                         MAGISTRATE JUDGE DECISION
                                                       AND AFFIRMING CONVICTION
22    DAVID EMILIO MORALES-
                                                       AND SENTENCE (ECF No. 10)
      SANTIAGO,
23
                                  Defendant.
24
25
26
27
28

                                                 -3-
     Case 3:19-mj-23486-RNB-BAS Document 18 Filed 10/05/20 PageID.132 Page 4 of 11



 1    UNITED STATES OF AMERICA,                        Case No. 19-mj-23720-RNB-BAS-1
 2                                  Plaintiff,
                                                       ORDER DENYING APPEAL FROM
 3          v.                                         MAGISTRATE JUDGE DECISION
                                                       AND AFFIRMING CONVICTION
 4    CRISTIAN VERA-HERMOSILLO,
                                                       AND SENTENCE (ECF No. 10)
 5                                Defendant.
 6
 7    UNITED STATES OF AMERICA,                        Case No. 19-mj-23793-RNB-BAS-1
 8                                  Plaintiff,
                                                       ORDER DENYING APPEAL FROM
 9          v.                                         MAGISTRATE JUDGE DECISION
                                                       AND AFFIRMING CONVICTION
10    EDUARDO ESPINOZA-VAZQUEZ,
                                                       AND SENTENCE (ECF No. 10)
11                                Defendant.
12
13    UNITED STATES OF AMERICA,                        Case No. 19-mj-23832-RNB-BAS-1
14                                  Plaintiff,
                                                       ORDER DENYING APPEAL FROM
15          v.                                         MAGISTRATE JUDGE DECISION
                                                       AND AFFIRMING CONVICTION
16    AARON ALFREDO JIMENEZ-
                                                       AND SENTENCE (ECF No. 10)
      ESPARZA,
17
                                  Defendant.
18
19
20    UNITED STATES OF AMERICA,                        Case No. 19-mj-23982-RNB-BAS-1
                                    Plaintiff,
21                                                     ORDER DENYING APPEAL FROM
            v.                                         MAGISTRATE JUDGE DECISION
22
                                                       AND AFFIRMING CONVICTION
      JOSE RENTERIA-CUEVAS,
23                                                     AND SENTENCE (ECF No. 10)
                                  Defendant.
24
25
26
27
28

                                                 -4-
     Case 3:19-mj-23486-RNB-BAS Document 18 Filed 10/05/20 PageID.133 Page 5 of 11



 1    UNITED STATES OF AMERICA,                            Case No. 19-mj-24078-RLP-BAS-1
 2                                      Plaintiff,
                                                           ORDER DENYING APPEAL FROM
 3           v.                                            MAGISTRATE JUDGE DECISION
                                                           AND AFFIRMING CONVICTION
 4    LEONEL REYES-BONILLA,
                                                           AND SENTENCE (ECF No. 9)
 5                                    Defendant.
 6
 7    UNITED STATES OF AMERICA,                            Case No. 19-mj-24087-RNB-BAS-1
 8                                      Plaintiff,
                                                           ORDER DENYING APPEAL FROM
 9           v.                                            MAGISTRATE JUDGE DECISION
                                                           AND AFFIRMING CONVICTION
10    LUIS RAMIREZ-CRUZ,
                                                           AND SENTENCE (ECF No. 11)
11                                    Defendant.
12
13    I.    STATEMENT OF FACTS
14          Each of the above Defendants pled guilty, without a plea agreement, to attempted
15    illegal entry in violation of 8 U.S.C. § 1325(a)(1), and each was immediately sentenced to
16    time served. In the cases of Defendants Ortega-Teotlale (No. 19-mj-22826), Hernandez-
17    Santiago (No. 19-mj-23319) and Martinez-Carrillo (No. 19-mj-10324), the Complaint to
18    which these Defendants pled guilty alleged only that Defendant, who was an alien,
19    “attempted to enter the United States at a time and place other than as designated by
20    immigration officers.” In the remaining cases, the Complaint added that the Defendant,
21    who was an alien, “knowingly and intentionally attempted to enter the United States with
22    the purpose, i.e., conscious desire, to enter the United States at a time and place other than
23    as designated by immigration officers.”
24          In each case, as part of the plea colloquy, the Magistrate Judge generally advised the
25    Defendant that the elements of the offense to which he or she was pleading guilty were: (1)
26    that Defendant was an alien, (2) that Defendant had the specific intent to enter the United
27    States at a time and place other than as designated by immigration officers, (3) that
28    Defendant had the specific intent to enter the United States free from official restraint and

                                                     -5-
     Case 3:19-mj-23486-RNB-BAS Document 18 Filed 10/05/20 PageID.134 Page 6 of 11



 1    (4) that Defendant did something that was a substantial step towards committing the crime
 2    that strongly corroborated his or her intent to commit the crime. In most cases, the defense
 3    counsel objected to these elements, arguing that, as an element of the offense, the
 4    Government was also required to prove that at the time the Defendant attempted to enter
 5    the United States illegally, the Defendant knew he or she was an alien. 1
 6           All of the Defendants now appeal their convictions following their guilty pleas,
 7    raising almost identically worded issues on appeal: (1) the method of taking Defendant’s
 8    guilty plea violates the constitutional guarantees of equal protection and due process
 9    because Defendant was treated differently than other defendants charged with similar or
10    more serious offenses; (2) Section 1325 is unconstitutional in light of Sessions v. Morales-
11    Santana, 137 S. Ct. 1678 (2017); (3) Section 1325 is void for vagueness and violates the
12    non-delegation doctrine; and (4) the charging documents, elements of the offense, and
13    factual basis failed to allege the correct elements.
14    II.    LEGAL STANDARD
15           “A defendant may appeal a magistrate judge’s judgment of conviction or sentence
16    to a district judge within 14 days of its entry.” Fed. R. Crim. P. 58(g)(2)(B); see also 18
17    U.S.C. § 3402. “The defendant is not entitled to a trial de novo by a district judge.” Fed.
18    R. Crim. P. 58(g)(2)(D). Rather, the appeal’s scope “is the same as in an appeal to the
19    court of appeals from a judgment entered by a district judge.” Id.
20    III.   ANALYSIS
21           A.      Each Defendant Waived His or Her Right to Raise Constitutional
22                   Objections to “Operation Streamline”

23           Each Defendant argues that he or she was unconstitutionally treated differently than
24    those prosecuted for petty offenses through the Government’s Central Violations Bureau.
25
             1
26              Although Defense counsel in the cases of Martinez-Carrillo (No. 19-mj-10324), Phan (No. 19-
      mj-10669), Leon-Trejo (No. 19-mj-10693), Gomez-Ladino (No. 19-mj-11075), Ramirez-Cruz (No. 19-
27    cmj-24087), Meza-Avila (No. 19-mj-10973) and Juarez-Aldama (No. 19-mj-11269) did not object to the
      factual basis provided by the Magistrate Judge at the time, because this lack of objection does not factor
28    into the Court’s ultimate opinion, the Court finds it is of no account.

                                                        -6-
     Case 3:19-mj-23486-RNB-BAS Document 18 Filed 10/05/20 PageID.135 Page 7 of 11



 1    The Ninth Circuit soundly rejected this argument, following a similar guilty plea, in United
 2    States v. Chavez-Diaz. See 949 F.3d 1202, 1206–07 (9th Cir. 2020) (providing an
 3    unconditional guilty plea constitutes a waiver of the right to appeal such constitutional
 4    issues). Since each Defendant’s guilty plea was unconditionally made, each waived the
 5    right to raise any objections to “Operation Streamline.”
 6          B.      Morales-Santana Does Not Render Section 1325 Unconstitutional
 7          Each Defendant argues that United States v. Morales-Santana, 137 S. Ct. 1678
 8    (2017), renders Section 1325 unconstitutional. This Court agrees with those courts that
 9    have held Morales-Santana is inapplicable to Section 1325. See, e.g., United States v.
10    Ramirez-Ortiz, 370 F. Supp. 3d 1151, 1156 (S.D. Cal. 2019) (“Morales-Santana does not
11    address the constitutionality of 8 U.S.C. § 1325, and the severability clause of the
12    Immigration and Nationality Act allows for offending provisions to be stricken without
13    affecting or invalidating the whole.”); see also United States v. Duffy, 773 F. App’x 947,
14    949 (9th Cir. 2019) (unpublished) (“The severability clause of the Immigration and
15    Nationality Act (‘INA’) dictates that the remainder of [the Act] was not affected by
16    Morales-Santana.”).
17          This Court adopts the reasoning in those cases and finds that Section 1325 is not
18    unconstitutional.
19          C.      The Statute Does Not Violate the Non-Delegation Doctrine, Nor Is It
20                  Unconstitutionally Vague
21          Section 1325 makes it a crime for a non-citizen to enter or attempt to enter the United
22    States at a time or place “other than as designated by immigration officers.” Defense
23    counsel argues this violates the non-delegation doctrine because Congress has delegated to
24    immigration officers the ability to determine the scope of a criminal provision without
25    providing the executive branch official with an intelligible principle to guide the official’s
26    discretion.
27          Congress may not delegate to another branch “powers which are strictly and
28    exclusively legislative.” Gundy v. United States, 139 S. Ct. 2116, 2123 (2019). However,

                                                   -7-
     Case 3:19-mj-23486-RNB-BAS Document 18 Filed 10/05/20 PageID.136 Page 8 of 11



 1    Congress “may confer substantial discretion on executive agencies to implement and
 2    enforce laws.” Id. The Supreme Court has acknowledged “that in our increasingly
 3    complex society, replete with ever changing and more technical problems, Congress simply
 4    cannot do its job absent an ability to delegate power under broad general directives.”
 5    Mistretta v. United States, 488 U.S. 361, 372 (1989). Thus, “a statutory delegation is
 6    constitutional as long as Congress ‘lay[s] down by legislative act an intelligible principle
 7    to which the person or body authorized to [exercise the delegated authority] is directed to
 8    conform.’” Gundy, 139 S. Ct. at 2123 (alterations in original) (quoting Mistretta, 488 U.S.
 9    at 372).
10          This Court agrees with United States v. Gonzalez-Pena, 445 F. Supp. 3d 1021, 1029–
11    30 (S.D. Cal. 2020), that “Defendant’s non-delegation argument is based on the flawed
12    premise that any immigration officer can arbitrarily designate ports of entries.”         As
13    explained in Gonzalez-Pena:
14          Congress requires that aliens seeking lawful entrance to the United States do
            so at a port of entry. See United States v. Corrales-Vazquez, 931 F.3d 944,
15
            946 (9th Cir. 2019); United States v. Aldana, 878 F.3d 877, 882 (9th Cir.
16          2017). Ports of entry can only be designated or de-designated by the Secretary
            of Homeland Security subject to the Administrative Procedures Act. See 8
17
            C.F.R. § 100.4(a). Ports of entry also necessarily include facilities, staffed by
18          immigration officials that are set up to accept applications for admission.
            Aldana, 878 F.3d at 882. To interpret Section 1325(a) to permit a border
19
            patrol agent to designate a portion of the border fence “on a whim” is in direct
20          conflict with Congress’s clear statutory scheme.
21    Id. Therefore, this Court agrees that Section 1325 making it illegal for an individual to
22    enter the United States other than a place designated by immigration officers does not
23    violate the non-delegation doctrine.
24          Furthermore, the statute is not unconstitutionally vague.          “A statute can be
25    impermissibly vague for either of two independent reasons. First, if it fails to provide
26    people of ordinary intelligence a reasonable opportunity to understand what conduct it
27    prohibits . . . . Second, if it authorizes or even encourages arbitrary and discriminatory
28    enforcement.” Hill v. Colorado, 530 U.S. 703, 732 (2000); Papachristou v. City of

                                                  -8-
     Case 3:19-mj-23486-RNB-BAS Document 18 Filed 10/05/20 PageID.137 Page 9 of 11



 1    Jacksonville, 405 U.S. 156, 162 (1973). In particular, a statute is vague if it “makes
 2    criminal activities which by modern standards are normally innocent,” or if it sets a net so
 3    large that law enforcement is able to pick and choose who to arrest. Papachristou, 405
 4    U.S. at 163.
 5          Section 1325 provides adequate notice to people of reasonable intelligence as to
 6    what is prohibited. Individuals must enter the United States through a designated Port of
 7    Entry. Failure to do so by one who is not a citizen of the United States is a violation. There
 8    is no suggestion that the statute encourages or even allows arbitrary or discriminatory
 9    enforcement. Therefore, the argument that the statute is vague must fail.
10          D.       Any Error in the Charging Documents Was Cured When the Magistrate
11                   Judge Advised the Defendant of the Specific Intent Required
12          Defense counsel argues that the Complaint in each of these cases is defective because
13    it failed to allege that each Defendant had “the specific intent to enter the country free from
14    official restraint.” As a preliminary matter, as the Government points out, the word “enter”
15    means to be “free from official restraint.” See United States v. Lombera-Valdovinos, 429
16    F.3d 927, 929 (9th Cir. 2005). Therefore, to the extent the Complaint alleged the Defendant
17    “attempted to enter the United States,” it also alleged that the Defendant attempted to enter
18    the country free from official restraint.
19          Defense counsel further argues that the Complaints that solely alleged the Defendant
20    “attempted to enter the United States at a time and place other than as designated by
21    immigration officers” (Nos. 19-mj-22826, 19-mj-23319 and 19-mj-10324) are also
22    defective because they failed to allege that the Defendant had the “purpose, that is, the
23    conscious desire to enter the United States.” No defense attorney objected to the charging
24    document at the time of the guilty plea.
25          “[D]efects in an indictment do not deprive a court of its power to adjudicate a case.”
26    United States v. Cotton, 535 U.S. 625, 630 (2002). Thus, any defects in the charging
27    document cannot be raised after a guilty plea. Tollett v. Henderson, 411 U.S. 258, 267
28

                                                   -9-
     Case 3:19-mj-23486-RNB-BAS Document 18 Filed 10/05/20 PageID.138 Page 10 of 11



 1    (1973). The one exception to this rule is a defect that cannot be cured through a new
 2    indictment. Class v. United States, 138 S. Ct. 798, 801 (2018).
 3            In this case, the alleged defects could easily have been cured by a new indictment.
 4    Defense counsel did not raise an objection to the Complaint at the time of the guilty plea
 5    in any of the above cases. And, in each case, the Magistrate Judge told the Defendant at
 6    the time he pled guilty that the elements of the offense to which he was pleading guilty
 7    included that the Defendant had the specific intent to enter the United States at a time and
 8    place other than as designated by immigration officers and that the Defendant had the
 9    specific intent to enter the United States free from official restraint.
10            Therefore, the Defendant’s guilty plea waives any alleged defects in the Complaint,
11    and each Defendant’s appeal on this ground is also denied.
12            E.    Knowledge of Alienage Is Not an Element of Section 1325
13            Citing Rehaif v. United States, 139 S. Ct. 2191, 2195–97 (2019), defense counsel
14    argues that the charging documents, elements of the offense and factual basis taken during
15    each Defendant’s plea improperly omitted the requirement that Defendant knew he or she
16    was an alien at the time of the offense.         Rehaif concerned the scope of the word
17    “knowingly” in the context of a prosecution under 18 U.S.C. §§ 922(g) and 924(a)(2).
18    Contrary to those statutes, Congress did not incorporate the word “knowingly” into Section
19    1325.
20            Furthermore, the Court in Rehaif was particularly concerned that failure to
21    incorporate a scienter requirement would result in prosecution of innocent conduct. No
22    such concern exists with Section 1325. Even those who are not aliens are not allowed to
23    enter the United States at a time and place other than as designated by immigration officers.
24    See United States v. Nunez-Soberanis, 406 F. Supp. 3d 835, 844 (S.D. Cal. 2019) (citing
25    19 U.S.C. § 1459).
26            Therefore, Rehaif is distinguishable, and there is no requirement that the
27    Government prove a defendant knew he or she was an alien at the time the defendant
28    attempted to enter the United States at a place not designated by immigration officers.

                                                   - 10 -
     Case 3:19-mj-23486-RNB-BAS Document 18 Filed 10/05/20 PageID.139 Page 11 of 11



 1    IV.   CONCLUSION
 2          For the reasons stated above, the appeal of the Magistrate Judge’s decision in each
 3    of the above cases is denied. The conviction in each case is affirmed.
 4          IT IS SO ORDERED.
 5
 6    DATED: October 5, 2020
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                - 11 -
